Citation Nr: 1505697	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-33 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether the severance of service connection for atrial fibrillation was proper.

2.  Entitlement to an initial rating greater than 10 percent for atrial fibrillation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of that hearing is associated with the claims file.

The Board finds the procedural history of this case warrants discussion before addressing the merits in this case.  Service connection for a heart disability was initially denied by the RO in April 2010.  In August 2011, the RO readjudicated the Veteran's claim for entitlement to a heart disability sua sponte, and again denied service connection in that rating decision.  Although the Veteran filed a notice of disagreement to that rating decision, he withdrew his appeal in March 2012.  Then, in June 2012, the Veteran again filed a claim seeking entitlement to service connection for atrial fibrillation.  In a July 2012 rating decision, the RO awarded service connection for atrial fibrillation, and assigned a 10 percent rating, effective June 8, 2012.  In September 2012, the Veteran filed a notice of disagreement contesting the initial rating assigned for his atrial fibrillation, and in December 2012, he perfected his appeal.  Thereafter, the RO issued a rating decision dated in April 2013 and proposed to sever service connection for atrial fibrillation.  In an August 2013 rating decision, the RO effectuated the severance of service connection for atrial fibrillation.  A notice of disagreement (NOD) with the August 2013 rating decision severance of service connection for atrial fibrillation was received later in August 2013.

The Board finds that, although the Veteran's August 2013 NOD formally appealed the August 2013 rating decision which severed service connection for atrial fibrillation, a statement of the case as to that matter was not therafter issued.  Rather, VA has treated the appeal of whether the severance of service connection for atrial fibrillation was proper as an appeal for service connection, as evidenced by the February 2014 supplemental statement of the case addressing that issue.  A substantive appeal was received in March 2014.  Also, the Veteran provided testimony concerning entitlement to service connection during his August 2014 hearing before the Board.  Accordingly, the issue of the appropriateness of the severance of service connection is properly addressed by the Board herein.  See Percy v. Shinseki, 23 Vet. App. (2009) (by treating an issue as part of an appeal, VA waived any objections to the adequacy of the appeal with respect to that issue).

As discussed below, in this decision, the Board finds that the August 2013 rating decision severing service connection for atrial fibrillation was not proper; accordingly, service connection for atrial fibrillation is restored.  Because the Veteran perfected an appeal of entitlement to an initial rating greater than 10 percent for atrial fibrillation prior to the RO's severance of service connection, and because service connection for atrial fibrillation has been restored, the Board has jurisdiction over the issue of entitlement to an initial rating greater than 10 percent, and addresses it herein.

The issue of entitlement to an initial rating greater than 10 percent for atrial fibrillation is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not clearly and unmistakably establish that the July 2012 rating decision which granted service connection for atrial fibrillation was improper.



CONCLUSION OF LAW

The severance of service connection for atrial fibrillation was improper, and restoration of service connection is warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5112 (West 2002); 38 C.F.R. § 3.105(d), 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is taking action favorable to the Veteran by restoring service connection for atrial fibrillation.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, any such error is harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

As noted above, in a July 2012 rating decision, the RO granted service connection for atrial fibrillation.  In an April 2013 rating decision, the RO proposed to sever the award of service connection for atrial fibrillation based upon "further review of the claims folder" and a conclusion that, upon "further review," the evidence weighed against a finding that the Veteran's atrial fibrillation was caused or aggravated by his service-connected diabetes mellitus, type II.  This decision was finalized in August 2013, effective November 1, 2013.

Certain additional procedural requirements apply where service connection is to be severed, and if they are not followed, the severance of service connection is generally void ab initio.  Specifically, a rating proposing severance must be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and the detailed reasons therefor, and must be given 60 days to present additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d).  The Veteran may also request a hearing within 30 days of receiving notice.  38 C.F.R. § 3.105(i). 

In this case, the Veteran was afforded the appropriate due process.  A rating decision was issued in April 2013 that proposed to sever service connection for atrial fibrillation, setting forth the detailed reasons for the proposal.  The Veteran was notified of this determination and his right to present additional evidence or request a hearing in a May 2013 letter.  Thereafter, the Veteran requested a personal hearing before a DRO at the RO; such hearing was held in June 2013.  In August 2013, a rating decision was issued that severed service connection, effective more than 60 days thereafter, and explained the reasons for finalizing the severance of service connection. 

Subject to the limitations contained in 38 C.F.R. § 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government.  A change of diagnosis "may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous."  38 C.F.R. § 3.105(d).  "Severance of service connection based on any standard less than that established by § 3.105(d) is erroneous as a matter of law."  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  The Board notes that the additional protections as set forth in 38 C.F.R. § 3.105(b) do not apply, as service connection was in effect since 2012, or less than 10 years.  See also 38 C.F.R. § 3.957. 

The United States Court of Appeals for Veterans Claims (Court) has repeatedly discussed the evidentiary standard for clear and unmistakable error (CUE).  Although most of these opinions address the appeals of claimants seeking a finding of CUE in a past denial of benefits, the Court has held that the standard for CUE is equally applicable to VA for claims involving the severance of service connection based on CUE.  Once service connection has been granted, it may be withdrawn only after VA complies with specific procedures and if the Secretary meets the high burden of proof.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  "Clear and unmistakable error" is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

Although the same standards for determining whether there was CUE in a final decision apply when determining whether, for the purpose of severing service connection, there was CUE in a decision granting service connection, the reviewable evidence is not limited to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Review of the July 2012 rating decision does not provide much explanation for the basis of the decision to award service connection for atrial fibrillation.  The only rationale for the decision provided is that service connection for atrial fibrillation was granted as secondary to service-connected diabetes mellitus, type II.  Of record at the time of the July 2012 rating decision were opinions both for and against a finding that atrial fibrillation was caused or aggravated by service-connected diabetes mellitus, type II.

In an April 2013 rating decision, the RO proposed to sever service connection for atrial fibrillation based upon "further review of [the Veteran's] claims folder."  Specifically, the RO concluded that the private medical opinions in favor of a finding that service connection for atrial fibrillation was warranted as secondary to service-connected diabetes mellitus should not have been awarded significant probative value.  In that regard, the RO noted that service connection for atrial fibrillation was granted based upon a private opinion from M. Mollerus, M.D., which linked the Veteran's atrial fibrillation to his service-connected diabetes, but that the medical records show that atrial fibrillation was diagnosed prior to diabetes mellitus, and therefore the February 2010 VA opinion which found that atrial fibrillation was not secondary to diabetes mellitus should have been afforded more probative weight.

However, a mere finding that a prior adjudication improperly weighed or evaluated the evidence of record is never a basis for a finding of CUE.  In order for an alleged error to constitute CUE, it must have consisted of an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts, not merely misinterpretation of the facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  A claim of CUE on the basis that the previous adjudication at issue "improperly weighed and evaluated the evidence" does not satisfy the stringent legal requirements for CUE.  See Fugo, 6 Vet. App. at 43.  Consequently, the RO's conclusion that the February 2010 VA opinion should have been afforded more probative value than Dr. Mollerus' opinion cannot be a basis to find CUE in the July 2012 rating decision.

Additionally, the Board's review of the July 2012 rating decision does not reveal any evidence of CUE.  There are medical opinions both in favor of and against a finding that the Veteran's atrial fibrillation was caused or aggravated by his service-connected diabetes mellitus, type II.  

The Veteran's cardiologist, Dr. Mollerus, has submitted numerous statements explaining that atrial fibrillation is associated with diabetes mellitus, and that diabetes mellitus also causes the development of potential complications related to atrial fibrillation.  Dr. Mollerus' opinions note that the Veteran had a history of diabetes with reports of abnormal fasting blood glucoses consistent with diabetes.  Although the medical evidence of record reflects a finding of atrial fibrillation in 1994 and diabetes was not diagnosed until 2009, the medical evidence also shows elevated blood glucose readings as early as 1994.  Dr. Mollerus' opinions appear to take this fact into consideration with the acknowledgement that the Veteran had a long history of diabetes as well as blood glucose readings consistent with diabetes.  There is no evidence that Dr. Mollerus' opinions were based upon inaccurate facts, as shown in the record.

In contrast, there are VA opinions which opine against a finding that the Veteran's atrial fibrillation was caused or aggravated by his diabetes.  A February 2010 VA opinion concluded (without explanation) that the Veteran's atrial fibrillation was not caused or aggravated by his service-connected diabetes.  Additionally, in November 2012, a VA examiner concluded that the Veteran had paroxysmal atrial fibrillation and that such a disability is not associated with diabetes in the medical literature.  Still another VA examiner, in February 2014, stated that the Veteran's atrial fibrillation was not secondary to his diabetes because "he does not meet the criteria for temporality to determine causality for a connection between Type II diabetes and atrial fibrillation."  The Board notes that there are no such "criteria for temporality" necessary to establish secondary service connection.  Moreover, none of these opinions are particularly probative.  In that regard, the February 2010 VA opinion provided no explanation or rationale; the November 2012 VA opinion provides no explanation for a finding that the Veteran's type of atrial fibrillation is not associated with diabetes, particularly in light of the substantial medical evidence of record in opposition to such a finding; and the February 2014 VA examiner based her conclusion on an improper basis.  

Ultimately, the Board finds that there is no evidence of clear and unmistakable error in the July 2012 rating decision.  The April 2013 rating decision which proposed the severance of service connection was based upon a finding that the July 2012 rating decision did not properly evaluate the evidence of record.  As noted above, this is not a proper basis for a finding of CUE.  As the Board's review of the evidence of record does not illustrate any clear and unmistakable error in the July 2012 rating decision, the Board concludes that the high burden for severance of service connection has not been met, and service connection for atrial fibrillation must be restored.


ORDER

Severance of service connection for atrial fibrillation was not proper, and restoration of service connection is granted.


REMAND

As restoration of service connection for atrial fibrillation has been granted herein, the issue of entitlement to an initial rating greater than 10 percent for atrial fibrillation is properly before the Board.  

Initially, the Board observes that, in his December 2012 substantive appeal with regard to the issue of entitlement to an initial rating greater than 10 percent, the Veteran requested a hearing before the Board.  Although the Veteran appeared before the undersigned in August 2014, the issue before the Board at that time was the issue of service connection.  The Board observes that the Veteran did provide some testimony as to the severity of his atrial fibrillation, but that it is unclear whether the Veteran is satisfied with the testimony that he provided on that issue since it was not properly before the Board at that time.  Accordingly, the RO should contact the Veteran and ask whether he would like another hearing before the Board on the issue of entitlement to an initial rating greater than 10 percent for atrial fibrillation, or whether he is satisfied with the hearing that he had in August 2014.

Additionally, the Veteran should be provided with a new VA examination to determine the current severity of his atrial fibrillation.  The record reflects that he last underwent a VA examination with regard to his atrial fibrillation in November 2012, over two years ago, and he has provided statements suggesting that his symptoms have worsened since that time.  Accordingly, the Veteran should undergo a new VA heart examination to determine the current severity of his service-connected atrial fibrillation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA cardiovascular disorder examination to determine the severity of service-connected atrial fibrillation.  The examiner should identify all manifest residuals associated with the disability and address the Veteran's claims of associated fatigue and loss of stamina, loss of pulmonary function, dizziness and loss of equilibrium, loss of rib bone, loss of muscle tissue, loss of mobility, and surgical scarring.  All necessary tests and studies should be conducted.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The Veteran and his representative must be afforded an adequate opportunity to respond.

3.  Thereafter, contact the Veteran and/or his representative to clarify whether he wants a separate BVA hearing as to the issue of entitlement to an initial rating greater than 10 percent for atrial fibrillation, or whether he is satisfied with the August 2014 hearing.  If the Veteran states that he would like another hearing, clarify whether he would like a hearing conducted by videoconference or in person at the RO.  Then, schedule the Veteran for such a hearing.  The Veteran and his representative should be notified of the date and time of the hearing and a copy of such notice should be placed in the record.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


